United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20201
                        Conference Calendar



DARWIN J. HORNE,

                                    Plaintiff-Appellant,

versus

FRANCIS CHERIAN, Medical Doctor, Texas Department of Criminal
Justice-Institutional Division, Ellis I Unit; EARNEST CHASTAIN,
Physician’s Assistant, Skyview/Hodge Unit; SANDRA TALLY,
Registered Nurse, Texas Department of Criminal Justice-
Institutional Division; R.L. HARDY, Radiologist, Texas Department
of Criminal Justice-Institutional Division, Ellis I Unit;
UNIVERSITY OF TEXAS MEDICAL BRANCH,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-03-CV-10
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Darwin J. Horne, TDCJ-ID #825876, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 complaint

for failure to exhaust his administrative remedies.     Horne argues

that he did exhaust his administrative remedies, though his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20201
                                  -2-

grievances were refused as “untimely” and “inappropriate.”

We review de novo the district court’s dismissal of a prisoner’s

42 U.S.C. § 1983 complaint for failure to exhaust.      Powe v.

Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

     We do not consider Horne’s appellate arguments that address

the district court’s dismissal of a prior 42 U.S.C. § 1983

complaint.   “A timely filed notice of appeal is a jurisdictional

prerequisite” to this court’s review.       Dison v. Whitley, 20 F.3d

185, 186 (5th Cir. 1994).    Horne did not file a notice of appeal

from this prior dismissal.

     We also conclude that Horne has failed to show exhaustion of

his administrative remedies.    The untimely filing of grievances

does not excuse the exhaustion requirement.      See Days v. Johnson,

322 F.3d 863, 867 (5th Cir. 2003).

     Accordingly, the district court’s judgment is AFFIRMED.